NELSON, Circuit Justice.
The further proofs in the above cases having been submitted to me for their final disposition, I have looked into them, and they appear to be full in supplying the deficiency upon the question whether Armstrong and Gerard, British subjects, were the owners of the Gondar at the time of her seizure; and also upon the question whether Armstrong was, at the time, the owner of her cargo. They are also full to show that the same persons were the owners of the Alliance at the time ■ of her seizure, and that Armstrong was, at the time, the owner of her cargo. These be-, ing the only questions in the cases upon which any doubt existed, in the judgment of the court, at the former hearing, and which led to the commission for further proofs upon .them, let a decree be entered, in each case, in favor of the claimants.